DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed December 22, 2020, is the national stage entry of PCT/JP2018/024331, filed Jun3 6, 2-018.  Pursuant to a pre-examination amendment, claims 1-5 and 7 are pending in the application.  The applicant has cancelled claims 6, 8, and 9.  The applicant has amended claim 3.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 2010/0088163 A1).
Regarding claim 1, Davidson discloses:
		a terminal device ([0023], [0027]; FIG. 1:  110) comprising:

a candidate acquiring unit configured to acquire reverse traveling candidate information including positional information and traveling direction information of a vehicle when a candidate determining unit configured to determine whether there is a likelihood that the vehicle is traveling in reverse determines that there is a likelihood that the vehicle is traveling in reverse ([0023], [0032], [0037], [0039], [0057], [0060], [0067], [0068]; FIG. 1:  102; FIG. 2:  202; FIG. 4:  406); and

a candidate transmitting unit configured to transmit the reverse traveling candidate information to a rearward server ([0023], [0027], [0044], [0070], [0071]; FIG. 1:  110, 120);

Davidson does not explicitly disclose that the server is configured to determine whether the vehicle is traveling in reverse based on the reverse traveling candidate information, but Davidson does disclose that the reverse traveling candidate information is transmitted to the server (see above); Davidson does disclose that the server executes methods to analyze the information to assess the status of the vehicle (FIG. 5; FIG. 6; FIG. 7; FIG. 8; FIG. 9), including the safety status of the vehicle ([0083], [0109], [0113], [0-117], [0118]; FIG. 3:  700; FIG. 5:  526); Davidson does disclose that the server comprises a safety analysis module ([0109]; FIG. 3:  700); and Davidson does disclose that the server calculates the vehicle speed ([0139], [0140], [0141], [0142]; FIG. 9:  916, 918) for the benefit of displaying the actual and corrected vehicle speed ([0142]; FIG. 9:  920), all of which suggests that in the device of Davidson, the server is configured to determine whether the vehicle is traveling in reverse based on the reverse traveling candidate information for the benefit of assessing the safety status of the vehicle and enabling the server to calculate and display the actual and corrected vehicle speed;

it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have configured the device of Davidson in the foregoing manner because that would have enabled the server to assess the safety status of the vehicle and enabled the server to calculate and display the actual and corrected vehicle speed.






Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Lee et al. (US 2010/0153002 A1).  
Regarding claim 2, Davidson discloses that the candidate acquiring unit is configured to acquire the reverse traveling candidate information from an in-vehicle radio of the vehicle.  ([0037], [0043]:  FIG. 2:  209)
Davidson does not disclose that the candidate acquiring unit is configured to acquire the reverse traveling candidate information from an in-vehicle transponder of the vehicle.
Lee, addressing the same problem of how to acquire vehicle information, teaches a route guidance system and method, which ensure the mobility of emergency vehicles by using telematics ([0002]), wherein vehicle data is acquired from an in-vehicle RFID tag, which is a type of transponder ([0020], [0029]), for the benefit of enabling the transmission of vehicle telematics information to a traffic signal controller ([0020]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Lee with the device of Davidson because that would have enabled the device to enable transmission of vehicle telematics information to a traffic signal controller.

6.	Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Atluri et al. (US 2018/0050685 A1) and further in view of Diaz (US 2017/0028902 A1).
	Regarding claim 3, Davidson discloses a rearward server configured to determine whether the vehicle is traveling in reverse based on the reverse traveling candidate information.  (See the citations for the rejection of claim 1.)
	Davidson does not disclose a determination receiving unit configured to receive reverse traveling determination information indicating that the vehicle is traveling in reverse from the rearward server; and an alarm unit configured to output an alarm when the reverse traveling determination information is received.
	Atluri, addressing the same problem of how to evaluate vehicle information, teaches that vehicle analytics are performed at an off-board server that allows warning messages to be relayed back to a vehicle ([0044]) for the benefit of reducing on-board data processing and data storage requirements ([0044]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Atluri with the device of Davidson because that would have enabled the device to reduce on-board data processing and data storage requirements.
	The above combination does not explicitly disclose outputting an alarm when the reverse traveling determination information is received.
	Diaz, addressing the same problem of how to provide an alarm when a vehicle is traveling in reverse, teaches lighting systems in vehicles designed to indicate directionality to third-party drivers and observers ([0003]), comprising outputting an alarm when reverse traveling determination information is received ([0026], [0033], [0036]) for the benefit of alerting people in the vicinity of a vehicle that the vehicle is in reverse ([0013]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Diaz with the device of the above combination because that would have enabled the device to alert people in the vicinity of a vehicle that the vehicle is in reverse.

	Regarding claim 4, Davidson discloses:
		a rearward server ([0023]; FIG. 1:  120) comprising:
a candidate receiving unit configured to receive reverse traveling candidate information including positional information and traveling direction information of a vehicle from a terminal device when a candidate determining unit configured to determine whether there is a likelihood that the vehicle is traveling in reverse determines that there is a likelihood that the vehicle is traveling in reverse ([0023], [0027], [0032], [0037], [0039], [0044], [0057], [0060], [0067], [0068], [0070], [0071]; FIG. 1:  110, 120; FIG. 3:  74; FIG. 4:  412);

Davidson does not explicitly disclose a reverse traveling determining unit configured to determine whether the vehicle is traveling in reverse based on the reverse traveling candidate information, but Davidson does disclose that the reverse traveling candidate information is transmitted to the server (see the citations for the rejection of claim 1); Davidson does disclose that the server executes methods to analyze the information to assess the status of the vehicle (FIG. 5; FIG. 6; FIG. 7; FIG. 8; FIG. 9), including the safety status of the vehicle ([0083], [0109], [0113], [0-117], [0118]; FIG. 3:  700; FIG. 5:  526); Davidson does disclose that the server comprises a safety analysis module ([0109]; FIG. 3:  700); and Davidson does disclose that the server calculates the vehicle speed ([0139], [0140], [0141], [0142]; FIG. 9:  916, 918) for the benefit of displaying the actual and corrected vehicle speed ([0142]; FIG. 9:  920), all of which suggests that the server of Davidson comprises a reverse traveling determining unit configured to determine whether the vehicle is traveling in reverse based on the reverse traveling candidate information for the benefit of assessing the safety status of the vehicle and enabling the server to calculate and display the actual and corrected vehicle speed;

it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have configured the device of Davidson in the foregoing manner because that would have enabled the server to assess the safety status of the vehicle and enabled the server to calculate and display the actual and corrected vehicle speed.

	Davidson does not explicitly disclose:

a determination transmitting unit configured to transmit reverse traveling determination information indicating that the vehicle is traveling in reverse when a determination that the vehicle is traveling in reverse is performed.

	Atluri, addressing the same problem of how to evaluate vehicle information, teaches that vehicle analytics are performed at an off-board server that allows warning messages to be relayed back to a vehicle ([0044]) for the benefit of reducing on-board data processing and data storage requirements ([0044]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Atluri with the device of Davidson because that would have enabled the device to reduce on-board data processing and data storage requirements.
The above combination discloses transmission of alarm information from the server to a vehicle but does not explicitly disclose transmitting reverse traveling determination information indicating that the vehicle is traveling in reverse when a determination that the vehicle is traveling in reverse is performed.
	Diaz, addressing the same problem of how to provide an alarm when a vehicle is traveling in reverse, teaches lighting systems in vehicles designed to indicate directionality to third-party drivers and observers ([0003]), comprising outputting an alarm when reverse traveling determination information is received ([0026], [0033], [0036]) for the benefit of alerting people in the vicinity of a vehicle that the vehicle is in reverse ([0013]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Diaz with the device of the above combination because that would have enabled the device to alert people in the vicinity of a vehicle that the vehicle is in reverse.
Regarding claim 7, Davidson discloses:
a determination system ([0023]; FIG. 1:  5) comprising:

a candidate determining unit configured to determine whether there is a likelihood that a vehicle is traveling in reverse ([0023], [0032], [0037], [0039], [0057], [0060], [0067], [0068]; FIG. 1:  102; FIG. 2:  202; FIG. 4:  406);

a candidate transmitting unit configured to transmit reverse traveling candidate information including positional information and traveling direction information of the vehicle when the candidate determining unit determines that there is a likelihood that the vehicle is traveling in reverse ([0023], [0027], [0044], [0070], [0071]; FIG. 1:  110, 120);

Davidson does not explicitly disclose a reverse traveling determining unit configured to determine whether the vehicle is traveling in reverse on the basis of the reverse traveling candidate information, but Davidson does disclose that the reverse traveling candidate information is transmitted to a server ([0026], [0027], [0032], [0060], [0070], [0071]); Davidson does disclose that the server executes methods to analyze the information to assess the status of the vehicle (FIG. 5; FIG. 6; FIG. 7; FIG. 8; FIG. 9), including the safety status of the vehicle ([0083], [0109], [0113], [0-117], [0118]; FIG. 3:  700; FIG. 5:  526); Davidson does disclose that the server comprises a safety analysis module ([0109]; FIG. 3:  700); and Davidson does disclose that the server calculates the vehicle speed ([0139], [0140], [0141], [0142]; FIG. 9:  916, 918) for the benefit of displaying the actual and corrected vehicle speed ([0142]; FIG. 9:  920), all of which suggests that the system of Davidson comprises a reverse traveling determining unit configured to determine whether the vehicle is traveling in reverse on the basis of the reverse traveling candidate information for the benefit of assessing the safety status of the vehicle and enabling the server to calculate and display the actual and corrected vehicle speed;

it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have configured the device of Davidson in the foregoing manner because that would have enabled the server to assess the safety status of the vehicle and enabled the server to calculate and display the actual and corrected vehicle speed.

	Davidson does not disclose:

a determination transmitting unit configured to transmit reverse traveling determination information indicating that the vehicle is traveling in reverse when a determination that the vehicle is traveling in reverse is performed.

Atluri, addressing the same problem of how to evaluate vehicle information, teaches that vehicle analytics are performed at an off-board server that allows warning messages to be relayed back to a vehicle ([0044]) for the benefit of reducing on-board data processing and data storage requirements ([0044]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Atluri with the device of Davidson because that would have enabled the device to reduce on-board data processing and data storage requirements.
The above combination discloses transmission of alarm information from the server to a vehicle but does not explicitly disclose transmitting reverse traveling determination information indicating that the vehicle is traveling in reverse when a determination that the vehicle is traveling in reverse is performed.
Diaz, addressing the same problem of how to provide an alarm when a vehicle is traveling in reverse, teaches lighting systems in vehicles designed to indicate directionality to third-party drivers and observers ([0003]), comprising outputting an alarm when reverse traveling determination information is received ([0026], [0033], [0036]) for the benefit of alerting people in the vicinity of a vehicle that the vehicle is in reverse ([0013]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Diaz with the device of the above combination because that would have enabled the device to alert people in the vicinity of a vehicle that the vehicle is in reverse.

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson, Atluri, and Diaz further in view of Ohta (US 2017/0203769 A1).
	Regarding claim 5, the above combination does not explicitly disclose that the reverse traveling determining unit is configured to determine that the vehicle is traveling in reverse when the positional information and the traveling direction information are within a prescribed range.
	Ohta, addressing the same problem of how to ascertain the direction of a vehicle, teaches a driving support apparatus for inhibiting sudden acceleration when a vehicle departs from a parking space or when the vehicle moves to the parking space for parking, wherein the reverse traveling determining unit is configured to determine that the vehicle is traveling in reverse when the positional information and the traveling direction information are within a prescribed range ([0073]) for the benefit of detecting when a vehicle starts parking ([0073]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Ohta with the server of the above combination because that would have enabled the server to detect when a vehicle starts parking.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689